SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from Commission file number 000-30785 CAMELOT ENTERTAINMENT GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 52-2195605 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 8001 Irvine Center Drive, Suite 400 Irvine, CA 92618 (Address of principal executive offices (zip code)) (949) 754 - 3030 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the last 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of March 31, 2009 the Registrant had outstanding 7,215,666,424 shares of Common Stock, $0.001 par value. The registrant had outstanding 27,295,521 shares of Preferred Stock series A, B, and C par value $0.001. 1 CAMELOT ENTERTAINMENT GROUP, INC. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Balance Sheets as of March 31, 2009 and December 31, 2008 4 Statements of Operation for the threeended March 31,2009 and 2008 5 Statements of Cash Flows for the three months ended March 31, 2009 and 2008 6 Notes to Financial Statements 7- 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 - 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Changes in Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submissions of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits and Reports on Form 8-K 26 Signatures: 26 2 THIS REPORT ON FORM 10-Q CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1933, AS AMENDED, AND WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, WHICH ARE SUBJECT TO THE "SAFE HARBOR" CREATED BY THOSE SECTIONS. THESE FORWARD-LOOKING STATEMENTS INCLUDE BUT ARE NOT LIMITED TO STATEMENTS CONCERNING OUR BUSINESS OUTLOOK OR FUTURE ECONOMIC PERFORMANCE; ANTICIPATED PROFITABILITY, REVENUES, EXPENSES OR OTHER FINANCIAL ITEMS; AND STATEMENTS CONCERNING ASSUMPTIONS MADE OR EXCEPTIONS AS TO ANY FUTURE EVENTS, CONDITIONS, PERFORMANCE OR OTHER MATTERS WHICH ARE "FORWARD-LOOKING STATEMENTS" AS THAT TERM IS DEFINED UNDER THE FEDERAL SECURITIES LAWS. ALL STATEMENTS, OTHER THAN HISTORICAL FINANCIAL INFORMATION, MAY BE MARKET TO BE FORWARD-LOOKING STATEMENTS. THE WORDS "BELIEVES", "PLANS", "ANTICIPATES", "EXPECTS", AND SIMILAR EXPRESSIONS HEREIN ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS. FORWARD-LOOKING STATEMENTS ARE SUBJECT TO RISKS, UNCERTAINTIES, AND OTHER FACTORS, WHICH WOULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE STATED IN SUCH STATEMENTS. FORWARD-LOOKING STATEMENTS INCLUDE, BUT ARE NOT LIMITED TO, THOSE DISCUSSED IN "FACTORS THAT MAY AFFECT FUTURE RESULTS," AND ELSEWHERE IN THIS REPORT, AND THE RISKS DISCUSSED IN THE COMPANY'S OTHER SEC FILINGS. 3 Camelot Entertainment Group, Inc. (A Development Stage Company) Balance Sheets ASSETS March 31, December 31, 2009 2008 Unaudited Current Assets Cash $ 40,156 $ 175 Prepaid expenses - 1,733 Total Current Assets 40,156 1,908 Other assets 2,500 - Total Assets $ 42,656 $ 1,908 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 216,640 $ 206,847 Accrued expenses to related parties 864,500 722,000 Secured convertible notes payable, net of discount of $303,790 and $394,506, respectively 158,870 92,070 Derivative liability - conversion feature 181,663 147,838 Note payable to stockholder - 215,598 Stockholder advances 81,546 22,830 Convertible notes payable - 15,000 Total Current Liabilities 1,503,219 1,422,183 Long Term Liabilities Derivative liability - preferred stock Series A, B, and C 34,751 65,630 Secured convertible note payable, net of discount$349,873 and $407,246, respectively 369,583 311,897 Derivative liability - conversion feature 282,371 218,500 Derivative liability - warrant 2,009 3,992 Total Long Term Liabilities 688,714 600,019 Total Liabilities 2,191,933 2,022,202 Series A, B, C Convertible Preferred Stock 56,505 50,905 par value $.001 per share, 50,000,000 shares authorized: 10,147,511, 9,996,510 and 7,151,500 shares issued and outstanding as of March 31, 2009 par value $.001 per share, 50,000,000 shares authorized: 7,347,510, 7,196,510 and 7,151,500 shares issued and outstanding as of December 31, 2008 Stockholders' Deficit Common Stock; Par Value $.001 Per Share; Authorized 2,950,000,000 Shares; 1,563,977,942 Shares Issued and 1,563,669,608 Outstanding as of December 31, 2008 7,215,666 1,563,670 Authorized 9,950,000,000 shares; 7,215,974,758 issued and 7,215,666,424 shares outstanding as of March 31, 2009 Additional paid-in capital 8,202,528 13,070,152 Deficit accumulated during the development stage (17,623,976 ) (16,705,021 ) Total Stockholders' Deficit (2,205,782 ) (2,071,199 ) Total Liabilities and Stockholders' Deficit $ 42,656 $ 1,908 The accompanying notes are an integral part of theses financial statements. 4 Camelot Entertainment Group, Inc. (A Development Stage Company) Statements of Operations (Unaudited) From Inception on For the Three For the Three April 21, 1999 Months Ended Months Ended through March 31, 2009 March 31, 2008 March 31, 2009 REVENUE $ - $ - $ 58,568 Total Revenue - - 58,568 EXPENSES Costs of services - - 95,700 Sales and marketing - - 53,959 Research and development - - 252,550 General and administrative 206,132 236,220 13,624,700 Impairment of assets - - 2,402,338 Impairment of investments in other companies 710,868 Total Expenses 206,132 236,220 17,140,115 NET OPERATING LOSS (206,132 ) (236,220 ) (17,081,547 ) OTHER INCOME (EXPENSES) Interest expense (639,030 ) (81,230 ) (2,814,497 ) Gain (loss) on derivative liabilities (73,793 ) 420,998 1,816,567 Gain on sale of interest in CDG - 200,000 200,000 Gain on extinguishment of debt - - 255,500 Total Other Income (Expenses) (712,823 ) 539,768 (542,430 ) NET INCOME (LOSS) $ (918,955 ) $ 303,548 $ (17,623,976 ) Basic income (loss) per common share $ (0.00 ) $ 0.13 Dilutive income (loss) per common share $ (0.00 ) $ 0.00 Weighted average number of shares outstanding: Basic 3,455,409,278 2,268,452 Dilutive 9,950,000,000 500,000,000 The accompanying notes are an integral part of theses financial statements. 5 Camelot Entertainment Group, Inc (A Development Stage Company) Statements of Cash Flows (Unaudited) From Inception on April 21, 1999 For the Three For the Three through Months Ended Months Ended March 31, March 31, 2009 March 31, 2008 2009 OPERATING ACTIVITIES Net (loss) income: $ (918,955 ) $ 303,548 $ (17,623,976 ) Adjustments to reconcile net income (loss) to cash provided (used) by operating activities: Amortization of deferred financing costs and discounts on notes payable 129,507 75,868 770,718 Imputed interest on related party advances - 4,500 38,484 (Gain) loss on change of derivative liabilities 73,793 (420,998 ) (1,171,458 ) Common stock issued for interest expenses 498,432 - 1,202,341 Common stock issued per dilution agreement - - 368,508 Value of options expensed - - 351,000 Gain on extinguishment of debt - - (255,500 ) Depreciation - - 3,997 Amortization of deferred compensation - - 1,538,927 Common stock issued for services 12,809 30,000 3,567,376 Common stock issued for related party services - - 22,000 Common stock issued for technology - - 19,167 Impairment of investments in other companies - 710,868 Impairment of assets - - 2,758,060 Prepaid services expensed - - 530,000 Expenses paid through notes payable proceeds - - 66,439 Loss on disposal of property and equipment - - 5,854 Preferred stock issued to shareholder - - 3,366,000 Change in assets and liabilities: (increase) decrease in other current assets 1,733 - (434 ) Increase (decrease) in accounts payable and accrued liabilities 9,794 (24,950 ) 567,977 Increase (decrease) in due to officers 142,500 127,000 1,125,800 Cash provided by (used in) operating activities (50,387 ) 94,968 (2,037,852 ) Cash flows from investing activities: Purchase of fixed assets - - (6,689 ) Purchase of scripts and deposits (2,500 ) - (132,200 ) Cash used in investing activities (2,500 ) - (138,889 ) Cash flows from financing activities: Contributed capital - - 25,500 Proceeds from related party note payable - - 1,316,613 Payments on related party notes payable - - (145,652 ) Proceeds from notes payable - - 1,317,998 Payments on notes payable - - (254,477 ) Advances from shareholder 139,768 15,395 415,630 Payments on shareholder advances (46,900 ) (91,814 ) (459,855 ) Cash provided by (used in) financing activities 92,868 (76,419 ) 2,215,757 Increase (decrease) in cash 39,981 18,549 39,016 Cash at beginning of period 175 122 1,140 Cash at the end of the period $ 40,156 $ 18,671 $ 40,156 Supplemental cash flow information: Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - Non-cash investing and financing transactions: Stock issued for related party liabilities $ - $ - $ 248,581 Creation of additional debt discount $ - $ - $ 920,315 Stock issued for debt conversion $ 254,514 $ 9,400 $ 350,272 Derivative liability relieved by conversion $ 10,025 $ 4,924 $ 78,146 Accrued interest converted into convertible notes payable $ - $ - $ 144,143 Accrued salaries relieved with issuance of common stock $ - $ - $ 261,300 Stock issued per finance agreement $ - $ - $ 500,000 The accompanying notes are an integral part of theses financial statements. 6 Camelot Entertainment Group, Inc. (A Development Stage Company) Notes to Financial Statements (Unaudited) 1.
